Citation Nr: 9921811	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  96-45 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2.  Entitlement to an effective date earlier than March 15, 
1996, for a grant of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	John E. Tuthill, private 
attorney


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1972, during which time he served in Vietnam.  The 
veteran also claims to have served on active duty for an 
additional period between 1976 and 1977, for which dates 
cannot be verified from the record.  

This appeal comes before Board of Veterans' Appeals (Board) 
from a March 1993 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was denied for 
PTSD, and from an April 1997 rating action in which service 
connection was granted for PTSD, effective March 15, 1996, 
with assignment of a disability evaluation of 70 percent.  

The Board notes that in statements on appeal, both the 
veteran and his representative have contended that the 
veteran's psychiatric records and his work history clearly 
reflect a rating of 100 percent and that he is unemployable.  
The Board has construed these statements as an informal claim 
for a total rating based on individual unemployability.  As 
this issue has not been developed for adjudication on appeal, 
it is referred to the RO for appropriate action.  

The claim for an increased evaluation for PTSD is the subject 
of a Remand which immediately follows the decision herein.  






FINDINGS OF FACT

1.  The veteran served on active duty from October 1968 to 
September 1972, during which time he served in Vietnam.  

2.  On April 17, 1992, a claim for service connection for 
PTSD was received at the RO.  Following the March 1993 denial 
of that claim, the veteran instituted an appeal by the timely 
filing of a notice of disagreement.  

3.  In April 1997, the RO granted service connection for 
PTSD, effective March 15, 1996.  The RO determined that the 
March 1993 denial of service connection for PTSD was final as 
an appeal had not been perfected.  

4.  The record includes documentation, in the form of an 
October 1993 hearing transcript, which constitutes a 
substantive appeal with regard to the March 1993 rating 
decision which originally denied service connection for PTSD.  
As an appeal was perfected thereon, the March 1993 rating 
decision did not become final and the claim has remained open 
until the present time.  

5.  Diagnosis and treatment for PTSD is shown beginning in 
1991, and there is no 
documentation which could be construed as either a formal or 
informal claim for service connection for PTSD prior to April 
17, 1992.  


CONCLUSION OF LAW

An effective date of April 17, 1992 is warranted for a grant 
of service connection for PTSD.  38 U.S.C.A. 5107(a) (West 
1991); 38 C.F.R. 3.400, 3.400(2)(i) (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier effective date

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  VA has a duty to assist the veteran 
to develop facts in support of a well grounded claim.  
38 U.S.C.A. § 5107(a) (West 1996) and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  The veteran has not alleged, and the 
record does not indicate, the need to obtain any pertinent 
records which have not already associated with the claims 
folder.  Thus, the Board finds that VA's duty to assist the 
veteran has been satisfied.


Background

Pursuant to a December 1985 rating action, the veteran's 
claim for entitlement to nonservice-connected pension was 
denied.  It was noted that he had recently undergone cervical 
disc surgery.  

By letter received at the RO on December 13, 1991, the 
veteran stated that he wished to reopen his disability claim 
for VA benefits, and he indicated that he desired service-
connected benefits for his spine and neck and that he was 
also claiming entitlement to nonservice-connected pension.  

Progress notes, dated in 1991, show that the veteran was 
followed for a diagnosis of PTSD at a Veterans Center.  A 
March 1991 consultation report shows that the veteran was 
assessed with PTSD by a VA clinical psychologist.  

A VA Form 21-256 (Veteran's Application for Compensation or 
Pension) was received at the RO on April 17, 1992.  On this 
form, the veteran indicated that PTSD was one of the 
disabilities for which he was claiming benefits, in addition 
to brain tumor and soft skin carcinoma.  

In August 1992, the veteran was afforded a VA mental 
disorders examination by a VA physician.  The examination 
report shows the following diagnoses:  Axis I, PTSD; Axis II, 
none; Axis III, status post laminectomy in the cervical area, 
arachnoid cyst; Axis IV, moderate due to the stressors of his 
physical illness; and Axis V, a Global Assessment of 
Functioning (GAF) score of 60 due to the stressors of his 
physical illness and his mental condition.  

Pursuant to a March 1993 rating action, the RO adjudicated 
claims for service connection for a cervical spine condition, 
PTSD, residuals of Agent Orange exposure to include skin 
cancer and brain tumor, and entitlement to nonservice-
connected pension.  It was found that service connection was 
not warranted for PTSD as the claimed in-service stressors 
had not been verified and there was no evidence of direct 
combat during the veteran's Vietnam service.  

By letter dated May 11, 1993, the veteran was notified that 
service connection had been denied for PTSD.  On June 10, 
1993, the veteran submitted a statement to the RO in which he 
indicated that he thoroughly disagreed with the decision to 
deny service connection for his nervous condition.  In a 
subsequent statement, also received at the RO on June 10, 
1993, the veteran indicated that he desired at personal 
hearing at the St. Petersburg RO.  

In June 1993, the RO issued a statement of the case regarding 
the veteran's claim for service connection for PTSD, and the 
veteran was provided a copy thereof in July 1993.  

In October 1993, the veteran appeared before a local hearing 
officer at the St. Petersburg RO in order to provide 
testimony in conjunction with his claim for service 
connection for PTSD.  A transcript of this hearing has been 
associated with the claims folder.  A November 1993 hearing 
officer decision continued the denial of service connection 
for PTSD.  On November 26, 1993, the veteran was mailed a 
copy of the Supplemental Statement of the Case, which is 
dated November 17, 1993.  

On December 28, 1993, the RO received correspondence and 
medical records on behalf of the veteran from his service 
organization.  It was asked that this supporting evidence, 
consisting of the report a September 1993 private 
psychological evaluation, be considered in conjunction with 
the veteran's claim for service connection for PTSD.  

Pursuant to a January 1994 rating decision, the denial of 
service connection for PTSD was confirmed, and in January 
1994, the RO issued a Supplemental Statement of the Case in 
which it was noted that the additional evidence submitted by 
the veteran had been considered.  

On March 15, 1996, the RO received a letter from the 
veteran's representative, in which it was noted that he would 
like to resubmit a claim for service connection for PTSD 
based upon new and material evidence.  

By letter dated June 1996, the RO informed the veteran that 
his claim for service connection for PTSD continued to be 
denied, and that he was being provided with a Supplemental 
Statement of the Case (dated May 31, 1996) which contained 
changes or additions to the original Statement of the Case 
which was sent to him on July 18, 1993.  It was noted that 
previous Supplemental Statements of the Case had been sent to 
him in November 1993 and January 1994.  

On July 18, 1996, a VA Form 9 (substantive appeal) was 
received at the RO, and on this form the veteran indicated 
that he would like a hearing before the Board as his claim 
for PTSD had been denied.  

Thereafter, RO determined that an appeal of March 1993 
decision was now untimely, apparently because an appeal was 
not timely filed.  Therefore, the July 1996 VA Form 9 was 
taken as a new Notice of Disagreement and a new Statement of 
the Case (dated September 4, 1996), was generated on the 
issue of new and material evidence to reopen a claim for 
service connection for PTSD.  Although it was noted that this 
"confusion" should be explained to the veteran, the record 
does not indicate that the veteran was notified in writing 
(apart from receiving the new Statement of the Case) of the 
reasons why the RO had changed the issue in this manner.  In 
September 1997, the veteran's representative submitted 
another VA Form 9 on his behalf. 

In April 1997, the veteran was afforded a personal hearing 
before a hearing officer at the St. Petersburg RO.  Pursuant 
to an April 1997 rating decision, service connection was 
granted for PTSD, effective March 15, 1996.  The rating 
decision indicates that "the psychological testing completed 
on September 15, 1993, is considered the most current 
evidence which again diagnoses PTSD."  It was also noted 
that the veteran had been diagnosed with PTSD by VA examiner 
in 1992, and that the hearing officer had found sufficient 
verification of the claimed in-service stressors.  

In November 1998, the veteran was afforded a hearing before a 
member of the Board at VA's Central Office.  He testified 
that he originally attempted to submit a claim for service 
connection for PTSD in August 1985, but was told that he 
wasn't eligible because he wasn't a Vietnam vet.  According 
to the veteran, he was not offered assistance in establishing 
his record and his combat service and it took many years and 
the help of his Congressmen to obtain the necessary records.  
The veteran further stated that he was diagnosed with PTSD by 
a Dr. Ryan in March 1991, and that he put in his claim for 
service connection on December 12, 1991. 

In November 1997, the veteran submitted a November 1985 
letter written to the Honorable C.W. Bill Young, Member, 
House of Representatives, from the director of a VA medical 
center.  This letter shows that the veteran was a nonservice-
connected veteran, and it describes the treatment which the 
veteran might be afforded in light of his nonservice-
connected status.  It was noted that he had undergone 
neurological examination and cervical myelography at that 
medical facility.  This correspondence does not refer to 
treatment for PTSD or any other mental disability; nor does 
it indicate that the veteran wished to file for service-
connected benefits for such a disability.    


Analysis

The veteran contends that an effective date earlier than 
March 15, 1996, is warranted for a grant of service 
connection for PTSD.  Specifically, he has claimed that he 
initially attempted to initiate a claim for service 
connection in 1985, but was told that he was not eligible 
because he was not a Vietnam veteran.  He also contends that 
his first formal claim for service connection was accepted on 
December 12, 1991.  

"Except as otherwise provided, the effective date of the 
award of an evaluation. . . based on an original claim, a 
claim reopened after a final disallowance, or a claim for an 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later." 38 U.S.C.A. § 5110 
(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.400 (1998).  
Specifically with respect to disability compensation, the 
effective date will be the date following separation from 
service or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of the claim or the date 
entitlement arose. 38 C.F.R. § 3.400(b)(2) (1998).  

As a claim for service connection for PTSD was not received 
within one year following the veteran's separation from 
service, the proper effective date for a grant of service 
connection for PTSD is the date entitlement arose or the date 
of receipt of claim, whichever is later.  

Having reviewed the record, the Board has concluded that an 
effective date of April 17, 1992 is warranted for a grant of 
service connection for PTSD.  Specifically, the record shows 
that a claim for service connection for PTSD was received by 
the RO on that date.  Following the March 1993 denial of that 
claim, the veteran instituted an appeal by filing a timely 
notice of disagreement in June 1993, at which time a 
Statement of the Case was issued.  Although an actual VA Form 
9 was not filed until March 1996, the record indicates that 
the veteran appeared at a personal hearing regarding this 
issue in October 1993 and that he filed additional medical 
evidence in support of his claim in December 1993, or within 
one year following the May 1993 notification of an adverse 
decision with regard to the PTSD claim.  

In the Board's view, the record shows that the veteran 
intended to pursue his appeal as he made the effort to appear 
at a personal hearing (dealing solely with the issue of 
service connection for PTSD) and he underwent a private 
psychiatric evaluation in order to obtain additional evidence 
in support of his claim.  Therefore, the Board has construed 
the veteran's October 1993 personal hearing testimony as a 
substantive appeal with regard to his claim for service 
connection for PTSD, in conjunction with 38 U.S.C.A. § 7105 
(d) (West 1991 & Supp. 1998) and 38 C.F.R. § 20.202 (1998).  

In light of the Board's acceptance of hearing testimony in 
lieu of a VA Form 9, a timely filed substantive appeal was 
received in response to the June 1993 Statement of the Case, 
and the veteran completed his appeal as to the March 1993 
denial of service connection for PTSD in accordance with 
38 C.F.R. § 20.302 (b) (1998).  As an appeal was perfected 
thereon, the March 1993 rating decision is not final and the 
PTSD claim has remained open since that time.  As such, the 
proper effective date for the grant of service connection for 
PTSD is April 17, 1992, the date of receipt of the veteran's 
original claim.  The date of receipt of claim is the proper 
effective date as the evidence indicates diagnosis of PTSD by 
a VA psychologist and treatment for PTSD at a Vet Center 
prior to that time.  

The Board notes the veteran's contentions to the effect that 
his claim for service connection for PTSD was accepted on 
December 12, 1991.  The record shows that correspondence was 
received from the veteran on December 13, 1991; however, a 
spine/neck disorder and nonservice-connected pension are the 
only issues referenced therein and there is no indication 
that a service connection claim for PTSD was intended at that 
time.  

Likewise, record does not contain evidence which supports the 
veteran's contention that an effective date of 1985 is 
warranted due to the fact that he tried to institute a claim 
at that time.  The letter from a VA Medical Center to his 
Congressman, which is dated November 1985, provides no 
corroboration for the veteran's claim that he asked for help 
with PTSD in 1985.  Instead, the record shows that a 
diagnosis of PTSD was not made until March 1991, and there is 
no documentation of either a formal or informal claim for 
service connection for PTSD prior to April 17, 1992.  

The Board notes the contentions of the veteran's 
representative, to the effect that interpretation of 
38 U.S.C.A. § 5101(a), when coupled with 38 U.S.C.A. 
§ 5110(g), would appear to allow for benefits up to a year 
earlier than the date of the claim.  See letter dated 
December 1, 1998.  The veteran and his representative are 
reminded that 38 U.S.C.A. § 5110 (b)(2) provides that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increased in disability had occurred, if application is 
received within one year from such date.  In this case, 
however, the veteran's claim for service connection for PTSD 
is not a claim for increased compensation, rather, it is an 
award based on an original claim, and the effective date of 
such an award is governed by the provisions of 38 U.S.C.A. 
§ 5110(a) (West 1991 & Supp. 1998) and 38 C.F.R. § 3.400 
(1998), which have been utilized herein.  

For the reasons stated above, the Board finds that an 
effective date of April 17, 1992 is warranted for a grant of 
service connection for PTSD.  


ORDER

An effective date of April 17, 1992, is warranted for a grant 
of service connection for PTSD. 


REMAND

The veteran contends that an evaluation in excess of 70 
percent disabling is warranted for his currently manifested 
PTSD.  Specifically, it is his belief that his psychiatric 
records and work history clearly reflect a rating of 100 
percent and that he is unemployable.  

Having reviewed the evidence of record, the Board has 
concluded that this claim must be returned to the RO so that 
further evidentiary development may be conducted prior to 
adjudication.  Specifically, the record indicates that the 
veteran has not been afforded a VA psychiatric examination 
since August 1992, and therefore, the record does not contain 
medical information as to the current nature and severity of 
his service-connected PTSD and its associated symptomatology.  
On remand, therefore, the veteran will be afforded a new VA 
psychiatric examination and a social and industrial survey 
will be conducted in order to ascertain the degree of social 
and industrial impairment which is currently manifested as a 
result of his PTSD.  

On remand, the RO will have the opportunity to seek 
additional evidence, to include the records used by the 
Social Security Administration in determining the veteran's 
entitlement to disability benefits, as well as recent VA 
outpatient records.  

Additionally, in a recent decision, the Court of Appeals for 
Veterans' Claims (Court) held that, where the issue involves 
an appeal which has been developed from the initial rating 
assigned following a grant of service connection, the 
propriety of separate, or "staged" ratings assigned for 
separate periods of time must be considered.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Further, the veteran must be 
informed of the scope of the issue; the Court specifically 
found that framing the issue as "entitlement to an increased 
rating" did not sufficiently inform the veteran that the 
issue actually involved any or all of the retroactive period 
from the effective date of the grant of service connection 
(in this case, the date of claim), as well as a prospective 
rating.  Id.  Thus, the RO must consider whether staged 
ratings are warranted by the evidence, and explicitly note 
that staged ratings have been considered.  



Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
ask that he provide information regarding 
the dates and locations of any 
psychiatric treatment he has received, 
from either VA or private sources, from 
1992 until the present time.  Utilizing 
the information provided by the veteran, 
the RO should contact all named 
caregivers and facilities in order to 
request copies of the veteran's treatment 
records, apart from those records which 
have already been associated with the 
claims folder.  

2.  The RO should conduct a social and 
industrial survey which focuses on the 
veteran's social and occupational 
adaptation, with particular emphasis on 
the effects of his mental disability, to 
include PTSD symptomatology, on his daily 
life and his ability to adapt to work or 
a worklike situation.  The record shows 
that the veteran last worked in 1989, at 
which time he was injured on the job, and 
his work experience includes employment 
as a sales representative.  The RO should 
contact the veteran's friends, neighbors, 
and family members, as well as 
disinterested persons, representative 
businessmen, physicians and caregivers, 
co-workers, tradespeople, and others who 
have known the veteran and who may have 
knowledge of his reputation for social 
and industrial adjustment and the effect 
of his PTSD disability on that 
adjustment.  Inquiry should be made as to 
whether or not persons contacted have 
observed the veteran to manifest signs or 
symptoms of illness, disease, defect, or 
abnormality at any time, including any 
misconduct such as alcohol or drug abuse, 
and if so, a detailed account of the 
facts observed and the dates of 
observation should be recorded.  The 
survey should also include an interview 
by a certified social worker.  All 
information obtained through these 
efforts, to include the social work 
interview, should be compiled into report 
form and thereafter associated with the 
claims folder.

3. The RO should contact the Social 
Security Administration (SSA), and 
request copies of all medical records 
which were used in determining the 
veteran's entitlement to disability 
benefits, other than those records which 
SSA received from VA, to include the 
reports of any additional disability 
examinations which may have been recently 
conducted.  All documentation generated 
in conjunction with this request should 
be associated with the claims folder, to 
include a copy of the request letter and 
any response which might be received.  

4.  The RO should schedule the veteran 
for psychiatric examination by a VA 
physician who has not previously examined 
him.  All special tests/studies should be 
conducted as indicated, to include 
psychological testing, and all objective 
findings should be noted in detail.  The 
examiner should provide specific 
diagnoses for any currently manifested 
psychiatric disorders, and the currently 
manifested PTSD symptomatology, if any, 
should be identified.  

The tests chosen should be those which 
can provide specific information as to 
the level of impairment of the veteran's 
social and industrial adaptability which 
is caused by his service-connected PTSD 
disability, based on evaluation of the 
symptomatology which is separate and 
distinct from that of any other physical 
disabilities such as his cervical spine 
impairment. 

As the record indicates a past history of 
alcohol abuse, the examiner should also 
provide an opinion as to whether the 
veteran abuses alcohol, and if so, to 
what extent this alcohol abuse affects 
the veteran's social and industrial 
capabilities.  

In addition, the examiner must assign a 
Global Assessment of Functioning (GAF) 
score consistent with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).  The examiner 
must provide a definition of the score 
assigned, and should indicate the degree 
of impairment it represents for the 
appropriate psychiatric diagnosis. 

Following review of the examination 
findings and the history provided in the 
claims folder, the examiner should 
provide an opinion as to the degree of 
social and industrial impairment, if any, 
which is attributable solely to the 
veteran's service-connected PTSD, and as 
to whether the veteran is unemployable as 
a result of a PTSD disability.  Thus, the 
claims folder and a copy of this remand 
should be made available and reviewed by 
the examiner prior to the examination, 
and the examiner should also be provided 
with a copy of the general rating 
criteria pertaining to mental disorders, 
so that the appropriate symptomatology 
may be discussed in the examination 
report.  Complete rationales should be 
provided for any opinions given or 
conclusions reached.  

5.  Upon completion of the foregoing, the 
RO should review the claims folder in 
order to ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented, 
to include that if the examination report 
does not include all test reports, 
special studies, opinions, or fully 
detailed descriptions of all pathology, 
the report must be returned to the 
examiner for corrective action. 38 C.F.R. 
§ 4.2 (1998).  Green v. Derwinski, 1. 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

6.  After the requested evidentiary 
development has been completed to the 
fullest extent possible, the RO should 
again review the record in order to 
consider all of the additional evidence, 
including whether "staged" ratings are 
appropriate for the veteran's service-
connected PTSD for any part of the appeal 
period.  If the decision remains adverse, 
the veteran and his representative should 
be furnished with an appropriate 
Supplemental Statement of the Case along 
with an additional opportunity within 
which to respond thereto.  The 
Supplemental Statement of the Case should 
indicate that the potential for 
"staged" ratings has been considered.  
Thereafter, this claim should be returned 
to the Board for further appellate 
consideration, if appropriate.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this REMAND is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

